Title: Poor Richard, 1741
From: Franklin, Benjamin
To: 



Of the Eclipses, 1741.
This Year there will be but two Eclipses, and those will be of the Sun, the first will happen June the Second Day: The other, November the 27th: Neither of which will be seen in these Parts of the World: But to the present Inhabitants of Cuba, and other Spanish Settlements in the West-Indies, these are like to appear very great Eclipses.
XI Mon. January hath xxxi days.
  
Your homely Face, Flippanta, your disguise,
With Patches, numerous as Argus’ Eyes:
I own that Patching’s requisite for you;
For more we’re pleas’d, if less your Face we view:
Yet I advise, if my Advice you’d ask,
Wear but one Patch;—but be that Patch a Mask.

  
Enjoy the present hour, be mindful of the past;
And neither fear nor wish the Approaches of the last.

  Learn of the skilful: He that teaches himself, hath a fool for his master.
XII Mon. February hath xxviii days.
  
The cringing Train of Pow’r, survey;
What Creatures are so low as they!
With what obsequiousness they bend!

To what vile actions condescend!
Their Rise is on their Meanness built,
And Flatt’ry is their smallest Guilt.

  
Best is the Tongue that feels the rein;
He that talks much, must talk in vain;
We from the wordy Torrent fly:
Who listens to the chattering Pye?

  Think Cato sees thee.
  No Wood without Bark.
I Mon. March hath xxxi days.
  
Enrag’d was Buckram, when his Wife he beat,
That she’d so often lousy Knave, repeat.
At length he seiz’d and drag’d her to the Well,
I’ll cool thy Tongue, or I’ll thy Courage quell.
Ducking, thy Case, poor Buckram, little mends;
She had her Lesson at her Fingers Ends.
Sows’d over head, her Arms she raises high;
And cracking Nails the Want of Tongue supply.

  
Monkeys warm with envious spite,
Their most obliging Friends will bite;
And, fond to copy human Ways,
Practise new Mischiefs all their days.

  Joke went out, and brought home his fellow, and they two began a quarrel.
II Mon. April hath xxx days.
  
Rash Mortals, e’er you take a Wife,
Contrive your Pile to last for Life:
On Sense and Worth your Passion found,
By Decency cemented round;
Let Prudence with Good-Nature strive
To keep Esteem and Love alive;

Then, come old Age when e’er it will,
Your Friendship shall continue still.

  Let thy discontents be thy Secrets; if the world knows them, ’twill despise thee and increase them.
  
E’er you remark another’s Sin,
Bid your own Conscience look within.

  Anger and Folly walk cheek by jole; Repentance treads on both their Heels.
III Mon. May hath xxxi days.
  
Fair Decency, celestial Maid,
Descend from Heav’n to Beauty’s Aid:
Tho’ Beauty may beget Desire,
’Tis thou must fan the Lover’s Fire:
For, Beauty, like supreme Dominion,
Is best supported by Opinion:
If Decency bring no Supplies,
Opinion falls and Beauty dies.

  Turn Turk, Tim, and renounce thy Faith in Words as well as Actions: Is it worse to follow Mahomet than the Devil?
  Don’t overload Gratitude; if you do, she’ll kick.
  Be always asham’d to catch thy self idle.
IV Mon. June hath xxx days.
  
When painful Colin in his Grave was laid,
His mournful Wife this Lamentation made;
I’ve lost, alas! (poor Wretch, what must I do?)
The best of Friends, and best of Husbands too.
Thus of all Joy and Happiness bereft;
And with the Charge of ten poor Children left;
A greater Grief no Woman sure can know.
Who (with ten Children)—who will have me now?

Where yet was ever found the Mother,
Who’d change her booby for another?

  At 20 years of age the Will reigns; at 30 the Wit; at 40 the Judgment.
  Christianity commands us to pass by Injuries; Policy, to let them pass by us.
V Mon. July hath xxxi days.
  
Nature expects Mankind should share
The Duties of the publick Care.
Who’s born for Sloth? To some we find
The Plough-share’s annual Toil assign’d;
Some at the sounding Anvil glow;
Some the swift sliding Shuttle throw;
Some, studious of the Wind and Tide,
From Pole to Pole our Commerce guide.

  Lying rides upon Debt’s back.
  They who have nothing to be troubled at, will be troubled at nothing.
  
Wife, from thy Spouse each blemish hide
More than from all the World beside:
Let Decency be all thy Pride.

VI Mon. August hath xxxi days.
  
Some (taught by Industry) impart
With Hands and Feet the Works of Art;
While some, of Genius more refin’d,
With Head and Tongue assist Mankind:
Each aiming at one common End
Proves to the whole a needful Friend.
Thus, born each other’s useful Aid,
By Turns are Obligations paid.


  Nick’s Passions grow fat and hearty; his Understanding looks consumptive!
  
If evils come not, then our fears are vain:
And if they do, Fear but augments the pain.

  If you would keep your Secret from an enemy, tell it not to a friend.
  Rob not for burnt offerings.
VII Mon. September hath xxx days.
  
The Monarch, when his Table’s spread,
To th’ Farmer is oblig’d for Bread;
And when in all his Glory drest,
Owes to the Loom his royal Vest:
Do not the Mason’s Toil and Care
Protect him from th’ inclement Air?
Does not the Cutler’s Art supply
The Ornament that guards his Thigh?

  
Bess brags she ’as Beauty, and can prove the same;
As how? why thus, Sir, ’tis her puppy’s name.

  Up, Sluggard, and waste not life; in the grave will be sleeping enough.
  Well done, is twice done.
  Clearly spoken, Mr. Fog! You explain English by Greek.
VIII Mon. October hath xxxi days.
  
All these, in Duty, to the Throne
Their common Obligations own.
’Tis he (his own and People’s Cause)
Protects their Properties and Laws:
Thus they their honest Toil employ,
And with Content the Fruits enjoy
In every Rank, or great or small,
’Tis Industry supports us all.

Formio bewails his Sins with the same heart,
As Friends do Friends when they’re about to part.
Believe it Formio will not entertain,
One chearful Thought till they do meet again.

  Honours change Manners.
IX Mon. November hath xxx days.
  
Syl. dreamt that bury’d in his fellow Clay,
Close by a common Beggar’s Side he lay:
And, as so mean a Neighbour shock’d his Pride
Thus, like a Corpse of consequence, he cry’d:
Scoundrel, begone; and henceforth touch me not:
More manners learn; and, at a distance, rot.
How! Scoundrel! in a haughtier Tone cry’d he;
Proud Lump of Dirt, I scorn thy Words and thee;
Here all are equal; now thy Case is mine;
This is my Rotting Place, and that is thine.

  
Jack eating rotten cheese, did say,
Like Sampson I my thousands slay;
I vow, quoth Roger, so you do,
And with the self-same weapon too.

  There are no fools so troublesome as those that have wit.
  
Quarrels never could last long,
If on one side only lay the wrong.

X Mon. December hath xxxi days.
  

  On a Bee, stifled in Honey.
From Flow’r to Flow’r, with eager Pains,
See the poor busy Lab’rer fly!
When all that from her Toil she gains
Is, in the Sweets she hoards, to die.
’Tis thus, would Man the Truth believe,
With Life’s soft Sweets, each fav’rite Joy:
If we taste wisely, they relieve;
But if we plunge too deep, destroy.


  Let no Pleasure tempt thee, no Profit allure thee, no Ambition corrupt thee, no Example sway thee, no Persuasion move thee, to do any thing which thou knowest to be Evil; So shalt thou always live jollily: for a good Conscience is a continual Christmass. Adieu.

  


  Courts.
He that by Injury is griev’d,
And goes to Law to be reliev’d,
Is sillier than a sottish Chouse,
Who when a Thief has robb’d his House,
Applies himself to cunning Men
To help him to his Goods again:
When, all he can expect to gain,
Is but to squander more in vain.
For Lawyers, lest the Bear Defendant,
And Plaintiff Dog should make an End on’t,
Do stave and tail with Writs of Error,
Reverse of Judgment and Demurrer,
To let them breath a while, and then
Cry Whoop, and set them on again:
Until, with subtil cobweb Cheats,
They’re catch’d in knotted Law, like Nets,
In which, when once they are embrangl’d,
The more they stir the more they’re tangl’d:
For while their Purses can dispute,
There’s no End of th’ immortal Suit.Hud.

    Many Persons being at a Loss to know the Plant which is the true Indian Physick, I thought it not amiss to give the Publick a distinct and plain Account of it.
    The Root hath the Appearance of the true Ipecacuana, Branching from the Centre every Way near the Top of the Ground, or about two or three Inches deep, from which riseth one Stalk, finely chaneled with redish Lines; from the Sides of which grow alternately, about the Distance of two Inches, from near the Bottom to the Top, three distinct Leaves, two Inches long, and near an Inch broad, finely toothed round the Edges, and pointed at the Ends, but joined near the Stalk; out of the Bosom of which ariseth Branches of every Side the Stalk, which are in large Plants again divided into several Branches, and three Leaves joined together accompany the Beginning of every Branch, both which diminish the nearer they are to the Top; where there is commonly, set upon Foot-Stalks half an Inch long, three white Flowers, consisting of five Leaves to each Flower: The Plant groweth from two Foot to four Foot high, in hilly Ground; in these Northern Provinces the whole Plant is bitter in Taste. This is the true Indian Physick mentioned in that valuable little Book entituled, Every Man his own Doctor, written by a learned Gentleman in Virginia, whom I had a Letter of Recommendation unto from London: I enquired of him, particularly, concerning the Ipecacuana mentioned in his Book, and he shewed me a large Quantity of it, which was gathered for his own Practice: He told me, that less than Sixty Grains was not a full Dose for a Man. This I mention because many in Pensilvania and Maryland use a Species of the Spurges, which yieldeth Milk when broken, and is a violent Medicine, instead of this which the Gentleman designed.
John Bertram


In January next will be published,(To be continued Monthly)
  The General Magazine, and Historical Chronicle, For all the British Plantations in America:
Containing,


I.
Extracts from the Votes, and Debates of the Parliament of Great Britain.

II.
The Proclamations and Speeches of Governors; Addresses, Votes, Resolutions, &c. of Assemblies, in each Colony.


III.
Accounts of, and Extracts from, all new Books, Pamphlets, &c. published in the Plantations.


IV.
Essays, controversial, humorous, philosophical, religious, moral or political.


V.
Select Pieces of Poetry.

  

VI.
A concise Chronicle of the most remarkable Transactions, as well in Europe as America.


VII.
Births, Marriages, Deaths, and Promotions, of eminent Persons in the several Colonies.


VIII.
Course of Exchange between the several Colonies, and London; Prices of Goods, &c.


This Magazine, in Imitation of those in England, was long since projected; a Correspondence is settled with intelligent Men in most of the Colonies, and small Types are procured, for carrying it on in the best Manner. We shall endeavour, by executing our Plan with Care, Diligence and Impartiality; and by Printing the Work neatly and correctly, to deserve the Favour of the Publick: But we desire no Subscriptions: We shall publish the Books at our own Expence, and risque the Sale of them; which Method, we suppose, will be most agreeable to our Readers, as they will then be at Liberty to buy only what they like, and we shall be under a constant Necessity of endeavouring to make every particular Pamphlet worth their Money. Each Magazine shall contain four Sheets, of common sized Paper, in a small Character: Price Six Pence Sterling, or Nine Pence Pennsylvania Money; with considerable Allowance to Chapmen who take Quantities. To be printed and sold by B. Franklin in Philadelphia.

